 Case 5:13-cr-50042-TLB Document 65          Filed 04/12/21 Page 1 of 2 PageID #: 305




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                     PLAINTIFF/RESPONDENT

V.                            CASE NO. 5:13-CR-50042

JASON STALLCUP                                                  DEFENDANT/MOVANT

                                        ORDER

      Currently before the Court is an Objection (Doc. 64) to the Magistrate Judge’s

Report and Recommendation (“R&R”) (Doc. 63) filed by Defendant/Petitioner Jason

Stallcup. On December 14, 2020, counsel for Mr. Stallcup filed a Motion to Vacate

Pursuant to 28 U.S.C. § 2255. (Doc. 59). The Government responded on January 11,

2021, (Doc. 61), and Mr. Stallcup filed a Reply on February 11, 2021. (Doc. 62). United

States Magistrate Judge Mark R. Ford recommended denying Mr. Stallcup’s Motion in an

R&R dated March 26, 2021.

      In response to Mr. Stallcup’s objection to the R&R, the Court has undertaken a de

novo review of the record. He states in his objection that he agrees that “Eighth Circuit

precedent is currently against him” with respect to his argument that his robbery

conviction should be vacated under § 2255. (Doc. 64, p. 3). However, he believes the

Eighth Circuit’s precedent is wrong and that he should have an opportunity “to seek

reversal of existing unfavorable precedent.” Id. at p. 4. His objection to the R&R is that

the Magistrate Judge erred in recommending the denial of a certificate of appealability.

      Now having considered the matter thoroughly, this Court agrees with the

Magistrate Judge that there is no reasonable basis to issue a certificate of appealability

in this case. Mr. Stallcup has failed to establish “that reasonable jurists could debate

                                            1
 Case 5:13-cr-50042-TLB Document 65          Filed 04/12/21 Page 2 of 2 PageID #: 306




whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement

to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotation

marks omitted). As the R&R explained, the Eighth Circuit has twice rejected arguments

that are nearly identical to those raised by Mr. Stallcup in his petition. He has therefore

failed to make a substantial showing of the denial of a constitutional right, and the

objection is OVERRULED. No certificate of appealability will be granted for the reasons

set forth in the R&R.

      IT IS THEREFORE ORDERED that the R&R (Doc. 63) is ADOPTED IN ITS

ENTIRETY. Mr. Stallcup’s Motion to Vacate Pursuant to 28 U.S.C. § 2255 (Doc. 59) is

DENIED, and this case is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED on this 12th day of April, 2021.



                                                _____________________________
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




                                            2
